Citation Nr: 0636154	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-42 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for residuals of a 
gunshot wound, claimed as secondary to a service-connected 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The appellant served on active duty from August 12, 1980 
until September 3, 1980.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
St.Louis, Missouri (the RO).   

This matter was previously before the Board in March 2006.  
At that time it was remanded to the RO via the VA Appeals 
Management Center (AMC) in Washington, D.C. for additional 
development.  That development has been completed.  In June 
2006 the AMC issued a Supplemental Statement of the Case 
(SSOC) which continued to deny the appellant's claims.  The 
issues have therefore been returned to the Board for further 
appellate action.  

Issues not on appeal

In August 2006, VA received correspondence from the appellant 
which appears to be a claim of entitlement to service 
connection for a back disability.  That matter has not yet 
been adjudicated by the RO.  Therefore it is referred to the 
RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) [the Board does not have jurisdiction of issues 
not yet adjudicated by the RO].


FINDINGS OF FACT

1.  The evidence of record does not show participation in 
combat or a verified non-combat stressor.

2.  There is no indication of an in-service incurrence or 
aggravation of a psychiatric disease during the appellant's 
period of service.

3.  The competent and probative medical evidence of record 
does not include medical evidence which links the appellant's 
current mental illness to her period of service.  

4.  The appellant is not service connected for any 
disability.


CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in or 
aggravated by the appellant's military service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).  

2.  The appellant's gunshot wound and claimed residuals are 
not related to any service-connected disability, to include a 
psychiatric disability.  38 C.F.R. § 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant in essence contends that her current severe 
psychiatric problems are related to her brief military 
service.  She further contends that a self-inflicted gunshot 
wound was caused by her psychiatric disease and that since 
the psychiatric disorder should be service connected, the 
self-inflicted gunshot wound residuals should be service 
connected on a secondary basis. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.   
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.                  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal. Crucially, 
pursuant to the Board's March 2006 remand the RO informed the 
appellant of VA's duty to assist her in the development of 
her claims in a letter dated March 17, 2006.   This letter 
advised the appellant of the provisions relating to the VCAA.  
Specifically, the appellant was advised in this letter that 
VA would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records.  She was also informed that VA would, on her behalf, 
make reasonable efforts to obtain relevant private medical 
records not held by a Federal agency as long as she completed 
a release form for such.  The letter specifically informed 
the appellant that for records she wished for VA to obtain on 
her behalf she must provide enough information about the 
records so that VA can request them from the person or agency 
that has them.  The RO further advised the appellant of the 
requirements for a successful claim of entitlement to service 
connection and the need for additional information to verify 
her claimed PTSD stressors.  
 
Finally, the Board notes that the March 2006 letter 
specifically notified the appellant that she could submit or 
describe additional evidence that may be relevant to her 
claim.  "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertain to your 
claim, please send it to us."  This request complies with 
the "give us everything you've got" requirements of 38 
C.F.R. § 3.159 (b) in that the appellant was informed that he 
could submit or identify evidence other than what was 
specifically requested by the RO. 

In short, the record indicates that the appellant received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) eligible status; 
(2) existence of a disability; (3) a connection between 
service and the disability; (4) degree of disability; and (5) 
effective date.  

The appellant in this case seeks to entitlement to service 
connection.  Because a service connection claim is comprised 
of five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), eligibility, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
claims of entitlement to service connection.  In other words, 
any lack advisement as to those two elements is meaningless, 
because a disability rating and effective date were not 
assigned.  Moreover, the Board notes that the appellant 
subsequently received specific notice of these elements in a 
March 2006 letter.  

The claims of entitlement to service connection was denied 
based on a lack of evidence as to elements (2) and (3), 
current existence of a disability and relationship of such 
disability to the appellant's service.  As explained above, 
she has received proper VCAA notice as to her obligations, 
and those of VA, with respect to those two crucial elements.  

Thus, there is no prejudice to the appellant in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant].  

The appellant is obviously aware of what is required of her 
and of VA.  Indeed, she has personally submitted evidence and 
argument in support of her claim, the tenor of which leads 
the Board to conclude that she is well informed and aware of 
her obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the claimant].   

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).   

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the appellant's service 
personnel records, VA treatment records and private treatment 
records, which were associated with her claims folder.   

The appellant's service medical records have not been 
obtained.  The RO attempted to obtain such records but was 
advised that they are unavailable.  The Board notes that the 
appellant's service was for a very brief period, covering 
less than a month. According to the personnel records which 
are of record, the appellant refused a separation examination 
and a determination was made that such an examination was not 
necessary.  Under the law, the appellant is presumed to have 
been in sound condition on enlistment.  See 38 U.S.C.A. 
§ 1111 (West 2002).  

The Board believes that remanding this case for a VA medical 
examination is not necessary.  In the absence of evidence of 
in- service disease or injury, referral of this case for an 
opinion as to etiology would in essence place the examining 
physician in the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the veteran's claimed psychiatric 
disability and her brief military service would necessarily 
be based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value. See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant]. In the absence of credible 
supporting evidence of an in-service stressor and evidence of  
in-service psychiatric problems, obtaining a medical nexus 
opinion would be a useless exercise..

The Board points out that the facts of this case are 
different than the facts in Charles v. Principi, 16 Vet. App. 
370 (2002), in which the Court held that VA erred in failing 
to obtain a medical nexus opinion where evidence showed 
acoustic trauma in service and a current diagnosis of 
tinnitus. Significantly, in this case there is no credible 
supporting evidence of the in-service stressor or of 
psychiatric problems in service.  Referral for a VA 
compensation and pension examination was not necessary in 
order to decide the claim.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The appellant and her representative have been 
accorded ample opportunity to present evidence and argument 
in support of her appeal.  In her December 2004 substantive 
appeal, the appellant advised that she did not desire a 
hearing.    

Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits

Pertinent law and regulations
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).
Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors, and 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  See 38 C.F.R. 
§ 3.304(f) (2005).  All three elements must be met in order 
for the claim to be granted.

With regard to the third PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the claimant" engaged in combat with the enemy."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If it is 
determined through military citation or other supportive 
evidence that a claimant engaged in combat with the enemy, 
and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
claimant engaged in combat or that the claimant was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).

Where a determination is made that the claimant did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain service records or other credible 
evidence that supports and does not contradict the veteran's 
testimony. Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau, 9 Vet. App. at 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 42 (1997).

Sexual assault

To the extent that the appellant alleges that she experienced 
sexual assault stressors during service, the Board has 
considered the provisions of Patton v. West, 12 Vet. App. 272 
(1999).  There, the Court held that special consideration 
must be given to claims for PTSD based on sexual assault.  In 
particular, the Court held that the provisions in M21-1, Part 
III, 5.14(c), which address PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations and must be considered. See also YR v. West, 11 
Vet. App. 393, 398-99 (1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

Analysis

The appellant is seeking entitlement to service connection of 
a psychiatric disability to include PTSD.  Essentially, she 
contends that while using illegal drugs during service she 
was pressured into having sex with another soldier.  She also 
contends that her in-service stressors included a 
psychological fear of and inability to put on and use a gas 
mask.  

In the interest of clarity the Board will address the 
appellant's claim as they relate to the regulations 
concerning PTSD first and then will discuss a claim of 
entitlement to service connection of a psychiatric disability 
other than PTSD.  

PTSD

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) combat status or credible supporting evidence that 
any claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between PTSD and the 
claimed in-service stressor.  See 38 C.F.R. 3.304(f) (2005); 
see also Moreau, supra.   

For the reasons set out below, the Board has determined that 
, the records do not indicate combat participation and there 
is no verified in-service PTSD stressor.  For these reasons 
entitlement to service connection of PTSD may not be granted.  

With respect to the first element, the appellant has been 
diagnosed with PTSD, along with various other psychiatric 
problems.  Although it appears that other psychiatric 
disabilities have been more frequently diagnosed, for the 
purposes of this decision the Board will assume that the 
diagnoses of PTSD are valid.  The first element is arguably 
met.

Turning to the second element, in-service disease or injury, 
the Board will separately discuss disease and injury.

With respect to disease, there is no indication that the 
appellant was diagnosed as having PTSD during service or for 
many years thereafter. 

Turning to injury, the injury claimed here is psychic trauma.  
The appellant's period of service was between August 12, 1980 
and September 3, 1980.  This was not a period of war and the 
appellant was in training for this brief period, so there is 
no possibility of a combat stressor.  The appellant does not 
contend otherwise

The appellant's purported psychic traumas include a somewhat 
vaguely reported sexual encounter, as well as alleged 
difficulty in adjusting to a gas mask.

As noted above, Patton requires VA to identify and review any 
and all records pertaining to a claimed assault. As noted 
above, the RO requested the appellant's service medical 
records and was advised that none were available.  The record 
does include the appellant's service personnel records.  
These records indicate that the appellant entered active duty 
on August 12, 1980 and was honorably discharged effective 
September 3, 1980.  

On August 25, 1980 the appellant signed a form indicating 
that she did not wish to undergo a separation physical.  
According to another August 25, 1980, document the 
appellant's request was found to be appropriate in light or 
her physical and psychological condition at the time.  Thus 
it appears that no separation examination was done because of 
the appellant's apparent good health.  There is no hint in 
these personnel records of any personal assault or other 
psychic trauma.  

Rather, the reason for the appellant's separation from 
military service is "Trainee discharge program (TDP)  
marginal or non-productive."  Under reenlistment code, the 
appellant was classified as R-3, or individuals who are not 
qualified for continued Army service and who are ineligible 
for enlistment unless a waiver is granted.  There is no 
indication that the appellant had any time lost during her 
period of service or that she suffered from any physical or 
psychological injury during that time, merely that she was 
unable to adjust to the demands of active duty.  
It therefore strongly appears that the appellant was quickly 
(within two weeks) identified as lacking the ability to 
complete basic training  or to successfully embark on a 
military career.  There is nothing in these records to 
suggest that this was due to any traumatic experience.

Stressor verification efforts have been futile due to the 
appellant's unwillingness or inability to describe her 
claimed stressors.  Specifically, in her December 2002 
written statement, the appellant acknowledged that she could 
not remember her claimed stressors and further that "I'm 
still not sure what's real [or] not." 
Clearly, any attempt to verify any in-service sexual 
encounter, consensual or not, would be an exercise in 
futility in the absence of any specific information. 

To the extent that the appellant claims that her stressors 
include in-service consensual illegal drug use on her part, 
the Board notes in passing that if illegal drug use were 
verified, such would be willful misconduct and therefore not 
a basis for entitlement to service connection.  See 38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2006) [compensation shall not be paid if disability 
was the result of the person's own willful misconduct or 
abuse of alcohol or drugs.].

Concerning the appellant's claims that use of a gas mask 
during training constituted a PTSD stressor, although it is 
possible and perhaps likely that the appellant was schooled 
in the use of a gas mask during basic training, there is no 
objective evidence that such was a traumatic or stressful 
event.  In addition, DSM-IV, section 309.81A, defines a 
person who suffers from PTSD as one who: [h]as been exposed 
to a traumatic event in which both of the following were 
present:

(1)  the person experienced, witnessed, or was 
confronted with an event or events that involved 
actual or threatened death or serious injury, or a 
threat in the physical integrity of self or others

(2)  the person's response involved intense fear, 
helplessness, or horror.

The appellant's service record does not contain any evidence, 
that while in service, she "experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat in the 
physical integrity of self or others," to any extent.  Use 
of a gas mask is standard military training designed to help 
service members protect themselves from actual or threatened 
death or serious injury.  Even if the appellant experienced a 
certain amount of discomfort from this training exercise 
(which in fact is usually built into the exercise), it does 
not constitute a valid PTSD stressor.
 
In short, the evidence of record does not include a verified 
stressor which meet the DSM-IV criteria.  In the absence of 
any specific information, it is clear that any attempt on the 
part of VA to verify the alleged personal assault in service 
would be an exercise in futility. As noted above, the 
appellant's service personnel records have been obtained and 
do not provide a basis for further inquiry.  The personal 
assault stressor is therefore unverified.  For the reasons 
set out above, the appellant's claimed in-service stressors 
have not been verified, have not been described with 
sufficient particularity by the appellant in order to aid in 
any further efforts at verification, and, by the appellant's 
own admission, may not have even occurred.  In the absence of 
a verified stressor the criteria for the entitlement to 
service connection have not been met and benefits may not be 
granted on that theory of entitlement.   

As noted in the law and regulation section above, VA Manual 
M21-1 provides that document ed behavior changes may be a 
sign of exposure the personal assault.  However, in this case 
there were no behavior changes.  It appears that the 
appellant was a poor performer from the moment she started 
basic training.  There is certainly nothing in the official 
records which indicated that her performance degraded over 
time.  Indeed, she was identified as a poor performer less 
than two weeks after starting basic training, evidently being 
so hopeless a soldier that remedial action was considered to 
be useless. 

In short, the second 38 C.F.R. § 3.304(f) element has not 
been met, and the claim fails on that basis.

For the sale of completeness, the Board will briefly address 
the third element, nexus.  It appears that although there are 
of record PTSD diagnoses none has specifically been related 
to her military service.  In that connection the appellant 
has at various times described other, non service related 
trauma, including pre-service sexual assault.  The appellant 
in her December 2002 statement identified numerous pre-
service and post-service stressors including childhood sexual 
abuse,  post-service abusive marriages, substance abuse, 
alleged post-service sexual abuse and a stressful romantic 
relationship with a married man.  In addition, there is the 
matter of the self-inflicted gunshot wound years after 
service and evidently before any diagnoses of PTSD.  In any 
event, it does not appear that any competent health care 
professional has ascribed the PTSD to the appellant's 
military service.  Thus, the third element is also not met. 

In summary, the appellant's claim of entitlement to service 
connection for PTSD fails.  The Board will move on to a 
discussion of the various other diagnosed psychiatric 
disabilities. 

Psychiatric disability other than PTSD

A Hickson analysis will be applied.  

With respect to element (1), current disability, the 
appellant has a long history of psychiatric treatment 
indicating several different mental health diagnoses, but 
with the majority of the medical evidence showing a diagnosis 
of a depressive disorder.  The are also diagnoses of bipolar 
disorder.  Accordingly, element (1), current disability, is 
satisfied.  

The Board further observes that the appellant has been 
diagnosed with a personality disorder and substance abuse.  
Service connection cannot be granted for either.  
The law precludes compensation for primary alcohol and drug 
abuse disabilities. See 38 U.S.C.A. § 105 (West  2002); 38 
C.F.R. § 3.1(n), 3.301 (2006); VAOPGPREC 2-97 [no 
compensation shall be paid if a disability is the result of 
the appellant's own willful misconduct, including the abuse 
of alcohol or drugs].  Personality disorders are deemed to be 
congenital or developmental abnormalities and are not 
considered to be disabilities for the purposes of service 
connection. 
See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2005); see also Winn 
v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.

Turning to element (2), in-service incurrence of disease or 
injury, as was discussed in detail above, the records from 
the appellant's brief period of service are pertinently 
negative for any indication of psychiatric disability or of 
psychic trauma.  For the sake of economy, that discussion 
will not be repeated.  

The Board acknowledges that the appellant has asserted in her 
VA treatment records that her mental health disability pre-
dated service and that certain training exercises or sexual 
contacts during service aggravated a pre-existing mental 
health disability (due to unconfirmed self-reports of 
childhood sexual abuse).  For that reason, the Board will 
briefly address aggravation of a pre-existing condition.  

The law states in pertinent part that a service member will 
be considered to have been in sound condition when enrolled 
for service, except as to disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  
See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2006).  "Clear and unmistakable evidence" is simply evidence 
that cannot be misinterpreted and misunderstood; it is that 
which is "undebatable."  See Vanerson v. West, 12 Vet. App. 
254 (1999).  

In short, what is required is that the evidence, whatever it 
may be, must lead, clearly and unmistakably, to the 
conclusion that the injury or disease existed prior to 
service.  See Harris, 203 F.3d at 1349.

A review of the contemporaneous evidence of record does not 
include any indication of the appellant's condition at the 
time she was accepted into service.  However, the statutory 
presumption of soundness means that she is presumed to have 
been in sound mental condition when accepted in to service.  
The fact that she was in fact accepted appears to confirm 
this.  Moreover, there is no evidence to rebut the 
presumption of soundness.  Indeed, based upon the official 
acceptance of the appellant's request that no separation 
examination be conducted after her three week period of 
service, it appears that there were no doubts as to her 
mental health upon enlistment, and there was nothing to 
indicate that such had deteriorated thereafter.  

The only evidence concerning a pre-service onset of the 
appellant's mental health disability are the statements made 
by the appellant herself.  It is now well-settled, however, 
that as a lay person without medical training the appellant 
is not competent to comment on medical matters such as 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].
 
Therefore, for the reasons set out above, there is no clear 
and unmistakable evidence of any mental health disability at 
the time of the appellant's entry into active duty. 
Accordingly, the statutory presumption of soundness has not 
been rebutted and the appellant is presumed to have been in 
sound condition at the time of entry into active duty.  See 
38 U.S.C.A. § 1111.  In the absence of a pre-existing disease 
or injury, aggravation of same is an impossibility.

The appellant has contended that she did manifest mental 
health symptoms during service and specifically that she 
engaged in "cutting" behavior on her body during service.  
However, there is no indication in any of the records, 
including her current medical treatment records, of any scars 
or residuals from any such claimed cutting behavior.  

To the extent that the appellant herself contends that she 
engaged in such activity during service, the Board finds her 
report to be lacking credibility in light of the entire 
record.  In evaluating the evidence and rendering a decision 
on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole. See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).   In this 
case, there is no evidence, aside from the appellant's 
report, concerning the alleged incident.  The Board finds the 
appellant's statement, made as it is in connection with a 
claim for monetary benefits from the government, to be self 
serving and utterly lacking in credibility.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].

Therefore, Hickson element (2), in-service incurrence of a 
disease or injury is not met and the claim fails on that 
basis alone.  

For the sake of completeness, the Board will briefly discuss 
Hickson element (3), medical nexus.  

The appellant's statement that she is suffering from a mental 
health disability as a result of less than a month of service 
is not competent medical evidence.  See Espiritu, supra.  

To the extent that the competent medical evidence of record 
discusses the source of the appellant's mental illness, it 
supports the proposition that various non-service related 
stressors, not any event in service, are the source of her 
complaints.  Specifically, a March 1998 private treatment 
record indicated that the appellant's depression was caused 
by stresses inherent in her long term romantic relationship 
with a married man.  A September 1999 VA treatment record 
indicates that the appellant's mental health complaints, to 
the extent they include PTSD, are due instead to the 
residuals of her self-inflicted post-service gunshot wound.  
A January 2006 VA treatment record refers to a history of 
non-service related sexual abuse.   

The Board acknowledges that a June 2003 VA treatment record 
indicates that the appellant suffered from depression as a 
consequence of in-service sexual abuse, as well as childhood 
sexual abuse.  However, as has been discussed at length 
above, the evidence does not indicate that any in-service 
sexual abuse occurred and the appellant has stated that such 
claims may not be real.  Further, the June 2003 opinion was 
evidently based upon a 20 minute appointment apparently 
conducted without reference to the appellant's medical 
records.  It therefore memorialized the appellant's lay 
person recitation of her history that she is suffering from 
PTSD due to in-service and pre-service sexual abuse.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) [the fact that 
the appellant's history is recorded in medical records does 
not transform it into a competent medical opinion]; Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  

Therefore, Hickson element (3), medical nexus, is also not 
met, and the claim fails on that basis as well.    

Conclusion 

For the reasons set out above, a preponderance of the 
evidence of record is against the appellant's claim.  The 
benefits sought on appeal are denied.  
 
2.  Entitlement to service connection for residuals of a 
gunshot wound, claimed as secondary to a service-connected 
psychiatric disability to include PTSD.  

The appellant is also seeking entitlement to service 
connection for residuals of a self-inflicted gunshot wound, 
which she claims is secondary to a psychiatric disability.  

The Board notes in passing that the appellant is not 
contending that the gunshot wound, which occurred in July 
1999,  nearly two decades after her separation from service, 
is directly related to such service.  Rather, she contends, 
as above, that her psychiatric disability should be service 
connected and that the gunshot wound is related to that 
disability, thus allowing for secondary service connection.
Pertinent law and regulations

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310 (2006); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993). 

In order for service connection to be granted on a secondary 
basis, three elements must be present: evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service- connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

For the reasons set out immediately below, the Board has 
determined that secondary service connection in not 
warranted.  In the interest of clarity, a Wallin analysis 
will be applied to this secondary service connection claim.  

With respect to current disability, it is undisputed that the 
appellant suffered a self-inflicted gunshot wound to the 
abdomen in July 1999.  She suffered damage to her left hip, 
and suffers from chronic pain and muscle injury residuals due 
to retained metal fragments.  Element (1) is therefore met. 

As explained in detail above, the appellant has not been 
granted service connection for any psychiatric disability.  
Indeed, service connection is not in effect for any 
disability of any kind.  Accordingly, Wallin element (2), 
existence of a service connected disability, is not met, and 
the claim fails on that basis. 

In the interest of completeness, the Board will briefly 
discuss element (3), medical nexus.  The evidence of record 
is somewhat unclear concerning the cause of the self-
inflicted gunshot wound, alternatively indicating that the 
wound occurred as a result of an accident, was a consequence 
of alcohol abuse or was a consequence of the appellant's non-
service connected mental health disability.  At this point, 
therefore, it is unclear as to whether the psychiatric 
disability in fact led to the gunshot wound as the appellant 
now contends.  Further inquiry as to this matter is not 
warranted in light of the lack of a service-connected 
disability in any event. 

In summary, because the criteria for the establishment of 
secondary service connection are not met, the benefit sought 
on appeal is denied.   




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection of a psychiatric disability 
to include PTSD is denied.   

Entitlement to service connection of residuals of a gunshot 
wound claimed as secondary to a service-connected psychiatric 
disability to include PTSD is denied.  




____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


